Title: To George Washington from Major General Philemon Dickinson, 2 November 1777
From: Dickinson, Philemon
To: Washington, George



Dear Sir
Elizabeth Town [N.J.] 2d November 1777

The Ships that came from N. York with the Troops, came to the Watering Place Yesterday, where they were busily engaged taking in Water all Day—they have on board the following Regiments, the 52d, 36th, 7th & the Light Dragoons—from this account, they intend round by Water—they have landed on Staten Island, two small Regiments one Hessians, the other Anspachers, their whole force there, amounts to 1200, Men—The Merchants in N. York, are removg their Goods on board the Shiping, being apprehensive of a Visit from our Troops.
Mr Clinton sent Eight different Persons, to Mr Burgoyne, neither of which reached him—the latter much blamed in N. York for surrendering so soon, as the former would have joined him in a few Days—A Person arrived at Staten Island from Mr Howe, on Friday last—whose errand t’was said, was to hurry on the Reinforcement—scarcely any Troops left in N. York—this Person says, they have lost most of the Grenadiers, & Light Infantry, to the Southward—they seemed a little dejected—& think Mr Howes Army in much Danger.
The disaffected People at this Post, expected their Friends on this Side the Sound last Night, but they have not yet made their appearance.
I am informed, Govr Clinton has detaind Genl Winds’s Brigade, for some Reasons unknown to me. I have the honor to be, Your Excellency’s most Obt Sert

Philemon Dickinson


P.S. The Fleet was expected to sail this Day.

